DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Claims 1-22 are rejected.


Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the first fluid diode housed in a middle shell and the second fluid diode housed in an inner shell, as recited in claim 12, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 1 and 11 recite the limitations “a first fluid diode structure” in lines 4 and 3, respectively, and “a second fluid diode structure” in lines 6 and 6, respectively.  It is not clear what is a diode structure.  According to applicant’s specification and drawings, it appears that the middle shell and the inner shell are the diode structures, and this is the interpretation given for examination purposes.
Claim 8 recites the limitation "the cartridge shell" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
	Claim 10 recites the limitation “a middle shell” in line 3.  It is not clear if this is a second middle shell or if it is the same middle shell recited in claim 1.
Claim 12 recites the limitation “wherein the first fluid diode is housed in a middle shell of the cartridge device, the second fluid diode being housed in an inner shell of the cartridge device” in line 1-3.  It is not clear what are the first and second fluid diodes and what structure do they entail.  According to applicant’s specification and drawings, it appears that the middle shell and the inner shell are the diode structures, as this is the interpretation given for examination purposes.
Claim 12 recites the limitation "the first fluid diode" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the second fluid diode" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
	Claim 22 recites the limitations “a charging fluid diode structure” in lines 4-5 and “a purging fluid diode structure” in line 6.  It is not clear what is a diode structure.  According to applicant’s specification and drawings, it appears that the middle shell and the inner shell are the diode structures, and this is the interpretation given for examination purposes.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 10-14 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Paling (US 2007/0144350).
	With respect to claim 1, Paling discloses a cartridge (device), as shown in Fig. 1, having: a casing 14 (outer shell), as shown in Fig. 1; a coalescing filter 38 that sequesters oil from a mixture as the mixture passes into the device (see paragraph 0035); a cup 16 (middle shell) having a first fluid diode structure, as shown in Fig. 1; and a wall 30 (inner shell) comprising a second fluid diode structure, as shown in Fig. 1. 
Paling does not disclose the first fluid diode structure preventing backflow of moist air into the coalescing filter after sequestering of the oil from the mixture; and the second fluid diode structure preventing backflow of dried air during purging from the device.  However, these limitations have been considered to be recitations of the intended use of the claimed invention which must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In this case, Paling teaches the claimed structure, and therefore, it is inherent and/or obvious that it is capable of performing the intended use.  

	With respect to claim 2, Paling discloses a desiccant material 26 through which the moist air is passed between the middle shell 16 and the inner shell 30, as shown in Fig. 1.

	With respect to claim 10, Paling discloses wherein relative to a top 12 of the cartridge device, the coalescing filter 38 is concentrically nested against the inner shell 30 and above a middle shell 16 and an oil sump into which sequestered oil flows, as shown in Fig. 1.

	With respect to claim 11, Paling discloses a cartridge (device), as shown in Fig. 1, having: a first fluid diode structure 16 for receiving charge air in a preferred direction, as shown in Fig. 1; and a second fluid diode structure 30 for receiving purge air in a preferred direction, as shown in Fig. 1.
Paling does not disclose the first fluid diode structure preventing backflow of moist air into a coalescing oil filter during a purge cycle; and the second fluid diode structure preventing charge air from bypassing the coalescing filter during a charge cycle.  However, these limitations have been considered to be recitations of the intended use of the claimed invention which must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In this case, Paling teaches the claimed structure, and therefore, it is inherent and/or obvious that it is capable of performing the intended use.  

	With respect to claim 12, Paling discloses wherein the first fluid diode is housed in a middle shell 16 of the cartridge device, the second fluid diode being housed in an inner shell 30 of the cartridge device, and the middle shell 16 is concentrically nested between the inner shell 30 and an outer skin 14 of the cartridge device, as shown in Fig. 1.

	With respect to claim 13, Paling discloses a desiccant material 26 through which the moist air is passed between the middle shell 16 and the inner shell 30, as shown in Fig. 1.

	With respect to claim 14, Paling discloses wherein the first fluid diode 16 receives the moist air from a coalescing filter 38 after sequestering of oil from the moist air, as shown in Fig. 1.

	With respect to claim 22, Paling discloses a cartridge (device), as shown in Fig. 1, having: an outer shell 14, as shown in Fig. 1; a coalescing filter 38 that sequesters oil from a mixture as the mixture passes into the coalescing filter 38 from a middle shell 16, as shown in Fig. 1, wherein the middle shell 16 comprises a charging fluid diode structure, as shown in Fig. 1; and an inner shell 30 comprising a purging fluid diode structure, as shown in Fig. 2.
	Paling does not disclose the charging fluid diode structure preventing backflow of the mixture; and the purging fluid diode structure preventing backflow of dried air during purging from the device.  However, these limitations have been considered to be recitations of the intended use of the claimed invention which must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In this case, Paling teaches the claimed structure, and therefore, it is inherent and/or obvious that it is capable of performing the intended use.  


Allowable Subject Matter
Claims 3-9 and 15-21 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter: Claim 3 would be allowed because the prior art of record does not show or suggest an air drying, oil sequestering device, wherein the middle shell is formed as a cylinder having a smooth inner surface and a plurality of channel walls having outer surfaces that mate with a smooth inner surface of the outer shell to form flow channels through which the moist air flows, in combination with any remaining limitations in the claim.  Paling lacks these limitations and it would have not been obvious to modify because there is no reason or suggestion to do so and the device would not operate as intended.
	Claims 4-9 would be allowed due to their dependency on claim 1.
	Claim 15 would be allowed because the prior art of record does not show or suggest a tandem fluid diode system wherein the middle shell is formed as a cylindrical ring having a smooth inner surface and a plurality of channel walls having flat outer surfaces that mate with a smooth inner surface of the outer shell to form flow channels through which the moist air flows. in combination with any remaining limitations in the claim.  Paling lacks these limitations and it would have not been obvious to modify because there is no reason or suggestion to do so and the device would not operate as intended.
	Claims 16-21 would be allowed due to their dependency on claim 15.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADELINE GONZALEZ whose telephone number is (571)272-5502. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MADELINE GONZALEZ/Primary Examiner, Art Unit 1778